176 N.W.2d 16 (1970)
185 Neb. 406
Dominick L. GIANGRASSO, Appellant,
v.
EAGLE DISTRIBUTING COMPANY, Appellee.
No. 37366.
Supreme Court of Nebraska.
April 3, 1970.
Kelley, Grant, Costello & Dugan, Omaha, for appellant.
Gross, Welch, Vinardi, Kauffman, Schatz & Day, Omaha, for appellee.
Heard before WHITE, C. J., and CARTER, SPENCER, BOSLAUGH, SMITH, McCOWN, and NEWTON, J J.
McCOWN, Justice.
Where a notice of appeal is not filed within 1 month from the entry of the judgment or final order appealed from, this court obtains no jurisdiction to hear the appeal and it must be dismissed. See, Section 25-1912, R.R.S.1943; Ruan Transport Corp. v. Peake, Inc., 163 Neb. 319, 79 N.W.2d 575; Morimoto v. Nebraska Children's Home Society, 176 Neb. 403, 126 N.W.2d 184.
The notice of appeal in this workmen's compensation case having been filed out of time, the appeal is dismissed.
Appeal dismissed.